Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any              Feb 11 2014, 6:19 am
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.


ATTORNEY FOR APPELLANT J.N.:                       ATTORNEYS FOR APPELLEE:

MEGAN B. QUIRK                                     GREGORY F. ZOELLER
Quirk, Rivers & Hunter                             Attorney General of Indiana
Muncie, Indiana
                                                   ROBERT J. HENKE
ATTORNEYS FOR APPELLANT M.R.:                      DAVID E. COREY
                                                   Office of the Attorney General
MARK A. DELGADO                                    Indianapolis, Indiana
KEVIN R. LESLIE
Monticello, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE                               )
INVOLUNTARY TERMINATION OF THE                     )
PARENT-CHILD RELATIONSHIP OF                       )
H.R. (Minor Child) and                             )
                                                   )
J.N. (Mother) and M.R. (Father),                   )
                                                   )
       Appellants-Respondents,                     )
                                                   )
               vs.                                 )    No. 38A05-1305-JT-206
                                                   )
INDIANA DEPARTMENT OF CHILD                        )
SERVICES,                                          )
                                                   )
       Appellee-Petitioner.                        )

                         APPEAL FROM THE JAY CIRCUIT COURT
                           The Honorable Brian D. Hutchison, Judge
                                Cause No. 38C01-1301-JT-1

                                        February 11, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

CRONE, Judge
                                          Case Summary

        J.N. (“Mother”) and M.R. (“Father”) appeal a trial court judgment terminating their

parental relationships with their minor child H.R. Finding the evidence sufficient to support

the trial court’s determination, we affirm.

                                 Facts and Procedural History

        On August 24, 2011, Mother gave birth prematurely to H.R. Both Mother and H.R.

tested positive for methamphetamine (“meth”) at that time. The Department of Child

Services (“DCS”) detained H.R. Police arrested Mother and Father at their home and

discovered a meth lab inside the home. The two were incarcerated and charged with meth

manufacturing. Father was out on bond pending his plea agreement, and Mother has been

incarcerated throughout the proceedings.               Both pled guilty to class B felony meth

manufacturing. Both admitted to using illegal drugs for about twenty years and to operating

a meth lab. Father admitted that he had been manufacturing meth for about fifteen years.

        After H.R.’s release from the hospital on September 2, 2011, DCS placed H.R. in

foster placement with his half-sister (Father’s daughter) and her husband. The sister was a

registered nurse and attended to his medical complications, which included low body

temperatures and low blood sugar.

        At some point that fall, DCS filed a petition seeking to have H.R. designated a child in

need of services (“CHINS”).1 On November 15, 2011, the trial court issued a disposition and



        1
         The CHINS petition is not included in the record. However, the parties do not dispute the CHINS
determination.


                                                   2
parental participation order. While he was out on bond, Father participated in a fatherhood

engagement program and visited H.R. about once a week. When he was placed in the

Department of Correction (“DOC”), he participated in two phases of a substance abuse

course and communicated with H.R. through letters. Although Mother had a few visits with

H.R. while she was in the county jail, she communicated mainly through letters and cards.

While she was in the DOC, she completed classes in substance abuse, parenting, and general

education (and obtained her GED).

       H.R. has continued in his relative placement and suffers from delayed speech. He

participates in in-home speech therapy. He is bonded with his foster parents, whom he refers

to as “mama” and “dada,” and is closely bonded with their four-year-old twins. Tr. at 107.

In October 2012, DCS recommended that the permanency plan change from reunification to

termination with adoption by the foster parents. Although guardianship was discussed as a

contingency, the foster parents sought adoption. On January 14, 2013, DCS filed a petition

for involuntary termination. Following an April 3, 2013 evidentiary hearing, the trial court

issued an order terminating Mother’s and Father’s parental relationships with H.R. Both

parents appeal. Additional facts will be provided as necessary.

                                Discussion and Decision

       Mother and Father challenge the sufficiency of evidence to support the trial court’s

judgment terminating their parent-child relationships with H.R. When reviewing a trial

court’s findings of fact and conclusions thereon in a case involving the termination of

parental rights, we review for clear error, applying a two-tiered standard of review wherein


                                             3
we first determine whether the evidence supports the findings and then whether the findings

support the judgment. In re M.W., 943 N.E.2d 848, 853 (Ind. Ct. App. 2011), trans. denied.

We will set aside the trial court’s judgment only if it is clearly erroneous. Bester v. Lake

Cnty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We neither reweigh

evidence nor judge witness credibility. In re A.I., 825 N.E.2d 798, 805 (Ind. Ct. App. 2005),

trans. denied. Rather, we consider only the evidence and inferences most favorable to the

judgment. Id.

       In Bester, our supreme court stated,

       The Fourteenth Amendment to the United States Constitution protects the
       traditional right of parents to establish a home and raise their children. A
       parent’s interest in the care, custody, and control of his or her children is
       perhaps the oldest of the fundamental liberty interests. Indeed the parent-child
       relationship is one of the most valued relationships in our culture. We
       recognize of course that parental interests are not absolute and must be
       subordinated to the child’s interests in determining the proper disposition of a
       petition to terminate parental rights. Thus, parental rights may be terminated
       when the parents are unable or unwilling to meet their parental responsibilities.

Id. (citations, quotation marks, and alteration omitted).

       To obtain a termination of the parent-child relationship between Mother and Father

and H.R., DCS was required to establish:

       (A)    that one (1) of the following is true:

              (i) The child has been removed from the parent for at least six (6)
              months under a dispositional decree.

              (ii) A court has entered a finding under IC 31-34-21-5.6 that reasonable
              efforts for family preservation or reunification are not required,
              including a description of the court’s finding, the date of the finding,
              and the manner in which the finding was made.


                                              4
              (iii) The child has been removed from the parent and has been under the
              supervision of a county office of family and children or probation
              department for at least fifteen (15) months of the most recent twenty-
              two (22) months, beginning with the date the child is removed from the
              home as a result of the child being alleged to be a child in need of
              services or a delinquent child;

       (B)    that one (1) of the following is true:

               (i) There is a reasonable probability that the conditions that resulted in
               the child’s removal or the reasons for placement outside the home of
               the parents will not be remedied.

              (ii) There is a reasonable probability that the continuation of the parent-
              child relationship poses a threat to the well-being of the child.

              (iii) The child has, on two (2) separate occasions, been adjudicated a
              child in need of services;

       (C)    that termination is in the best interests of the child; and

       (D)    that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2).

       In recognition of the seriousness with which we address parental termination cases,

Indiana has adopted a clear and convincing evidence standard. Ind. Code § 31-37-14-2;

Castro v. State Office of Family & Children, 842 N.E.2d 367, 377 (Ind. Ct. App. 2006),

trans. denied. “Clear and convincing evidence need not reveal that the continued custody of

the parents is wholly inadequate for the child’s very survival. Rather, it is sufficient to show

by clear and convincing evidence that the child’s emotional and physical development are

threatened by the respondent parent’s custody.” In re K.T.K., 989 N.E.2d 1225, 1230 (Ind.

2013) (citation omitted).



                                               5
       At the outset, we note that neither Mother nor Father challenges any specific finding

of fact. Where the trial court’s unchallenged findings clearly and convincingly support its

ultimate decision to terminate parental rights, we find no error. T.B. v. Ind. Dep’t of Child

Servs., 971 N.E.2d 104, 110 (Ind. Ct. App. 2012), trans. denied.

       Here, the trial court’s unchallenged findings include, in pertinent part,2

       8.        DCS has established by clear and convincing evidence that the
                 conditions that resulted in the child’s removal or the reasons for
                 placement outside the home of the parents are not likely to be remedied
                 and that there is a reasonable probability that the continuation of the
                 parent-child relationship poses a threat to the well-being of the child
                 and that

                 a.      Respondent mother:

                         i.       has engaged in illicit drug use for nearly twenty years;

                         ii.      has been using methamphetamine for an extended period
                                  of time, as well;

                         iii.     was using methamphetamine while pregnant and
                                  continued to use methamphetamine even after being
                                  made aware she was pregnant with H.R.; and

                         iv.      reports it is extremely hard for her not to use
                                  methamphetamine.

                 b.      Respondent father:

                         i.       has also engaged in illicit drug use for approximately
                                  twenty (20) years;

                         ii.      has been engaged in the manufacture of
                                  methamphetamine for approximately fifteen (15) years;



       2
           The findings refer to H.R. by his first name. We refer to him by his initials.

                                                       6
            iii.    provided Respondent mother with methamphetamine;
                    and

            iv.     manufactured methamphetamine in the home where the
                    family was residing when H.R. was born.

     c.     The habitual pattern of the parents[’] prior conduct relating to
            drug possession, manufacture, and use indicates a strong
            probability of future neglect or deprivation of H.R.

     d.     H.R.:

            i.      was removed from his parents at age 6 days due to
                    necessity;

            ii.     has developed a close emotional bond with the foster-
                    parents with whom he has resided since September 2011;

            iii.    refers to the foster parents “mama” and “dada”; and

            iv.     is closely bonded with the foster-parents[’] twin 4 year
                    old children.

     e.     These familial bonds are likely to grow even stronger, as:

            i.      Respondent Mother in [sic] incarcerated and is not
                    presently eligible for release until early 2014; and

            ii.     Respondent father is incarcerated and is not presently
                    eligible for release until late 2014;

     f.     H.R.’s emotional development are [sic] threatened by parents
            retaining parental rights in that he is likely to suffer significant
            emotional trauma in the event that he is later removed from his
            present foster-placement.

9.   DCS has established by clear and convincing evidence that termination
     of the parent-child relationship is in H.R.’s best interests in that[:]

     a.     His parents are presently unable to care for him;



                                     7
                b.       Termination of the relationship will spare him the emotional
                         trauma likely to occur upon an eventual removal from the [foster
                         parents’] home after nearly 3 years;

                c.       No other extended family have made any significant effort to
                         provide him a home;

                d.       There is no evidence that H.R. is or will be exposed to illicit
                         drugs, drug abuse, or toxic chemicals while living in the [foster
                         parents’] home;

                e.       He is developing satisfactorily in the [foster] home, despite
                         developmental delays which may have been caused by parents’
                         drug use;

                f.       The [foster parents] wish to adopt H.R. and appear to be
                         appropriate as adoptive parents in all respects; and

                g.       [Foster mother], a nurse, and [foster father], a dentist, are vested
                         with specialized knowledge likely to be beneficial to H.R. in
                         light of his delays.

Mother’s App. at 57-58.

                                                I. Mother

        Mother asserts that the evidence is insufficient to support the trial court’s conclusion

that a reasonable probability exists that the conditions that led to H.R.’s removal will not be

remedied.3 When assessing whether there is a reasonable probability that conditions that led

to the child’s removal will not be remedied, we must consider not only the initial basis for the

child’s removal, but also the bases for continued placement outside the home. A.I., 825


        3
          Mother also challenges the trial court’s conclusion that there is a reasonable probability that the
continuation of her relationship with H.R. poses a threat to his well-being. Indiana Code Section 31-35-2-
4(b)(2)(B) requires DCS to prove only one of the three circumstances listed. Because we find no error
concerning the reasonable probability of unremedied conditions, we need not address the threat to the child’s
well-being.


                                                     8
N.E.2d at 806. Moreover, “the trial court should judge a parent’s fitness to care for his [or

her] children at the time of the termination hearing, taking into consideration evidence of

changed conditions.” In re J.T., 742 N.E.2d 509, 512 (Ind. Ct. App. 2001), trans. denied.

“Due to the permanent effect of termination, the trial court also must evaluate the parent’s

habitual patterns of conduct to determine the probability of future neglect or deprivation of

the child.” Id. For example, the court may properly consider evidence of a parent’s

substance abuse, criminal history, lack of employment or adequate housing, history of

neglect, and failure to provide support. McBride v. Monroe Cnty. Office of Family &

Children, 798 N.E.2d 185, 199 (Ind. Ct. App. 2003). In making its case, “DCS need not rule

out all possibilities of change; rather, [it] need establish only that there is a reasonable

probability that the parent’s behavior will not change.” In re Kay.L., 867 N.E.2d 236, 242

(Ind. Ct. App. 2007). “[A] trial court need not wait until a child is irreversibly influenced by

a deficient lifestyle such that his or her physical, mental, and social growth is permanently

impaired before terminating the parent-child relationship.” Castro, 842 N.E.2d at 372.

       Here, DCS removed H.R. from Mother and Father when he was six days old, after

H.R. and Mother both tested positive for meth at H.R.’s birth. Mother later admitted that she

had been getting high for the last twenty years, having used meth since age twenty and

marijuana since age seventeen or eighteen.              For several years, she purchased

pseudoephedrine, which she and/or Father would use to manufacture meth. When police

arrested both Father and Mother at their home shortly after H.R.’s birth, they discovered a

meth lab in the home. Mother and Father both pled guilty to meth manufacturing and are


                                               9
currently incarcerated. Mother’s criminal record also includes convictions for marijuana

possession and theft. She claims that the trial court improperly based its termination order on

the fact that she was incarcerated. However, the unchallenged findings reveal the trial

court’s concern over the length and frequency of her drug abuse, her participation in

manufacturing meth inside her home, her continued use of meth even after she discovered

that she was pregnant with H.R., and her admission that it is extremely difficult for her not to

use meth.

       Mother also challenges the termination order based on DCS’s alleged failure to meet

its duty to provide services. Because she has been incarcerated throughout the CHINS and

termination proceedings, her services and visitation have been limited. The record shows

that while incarcerated, she wrote letters to H.R. and participated in DOC classes on

substance abuse, parenting, and general education. However, her argument for reversal of

the termination order based on DCS’s alleged failures to provide services lacks merit. See In

re H.L., 915 N.E.2d 145, 148 n.3 (Ind. Ct. App. 2009) (DCS’s “failure to provide services

does not serve as a basis on which to directly attack a termination order as contrary to law.”).

       In sum, Mother challenges the trial court’s emphasis on her pattern of drug abuse and

criminal conduct related to it and suggests that her remedial efforts during incarceration

should have received more emphasis. These arguments amount to invitations to reweigh

evidence, which we may not do. Based on the foregoing, we conclude that the unchallenged

findings support the trial court’s decision to terminate Mother’s parental relationship with

H.R. Consequently, we affirm with respect to Mother.


                                              10
                                          II. Father

       Father challenges the trial court’s conclusion that termination of his parental

relationship with H.R. is in H.R.’s best interests. Again, we recognize his fundamental

liberty interests in parenting H.R., but we are also mindful that his parental interests are not

absolute, must be subordinated to H.R.’s interests, and may be terminated if he is unable or

unwilling to meet his parental responsibilities. In re G.Y., 904 N.E.2d 1257, 1259-60 (Ind.

2009). Although not dispositive, permanency and stability are key considerations in

determining the best interests of a child. Id. at 1265. A determination of a child’s best

interests should be based on the totality of the circumstances. In re A.P., 981 N.E.2d 75, 84

(Ind. Ct. App. 2012).

       Father is currently incarcerated following his conviction for meth manufacturing. The

unchallenged findings show that he has used illegal drugs for about twenty years and has

been manufacturing meth for about fifteen years. He conducted his meth manufacturing

operation from a lab in the family’s home and estimated that he had manufactured the drug

hundreds of times over a five-year period.

       Father claims that the trial court improperly based its decision to terminate on how

well H.R. was doing in his foster placement. In other words, he asserts that the trial court

should have continued H.R. in a foster placement or placed him under guardianship with a

goal of reunification instead of ordering termination with a goal of adoption. He cites as

support In re G.Y., in which our supreme court reversed a trial court order terminating the

parental rights of an incarcerated mother where the child had a stronger bond with the foster


                                              11
parents and where the mother had made a good-faith effort to better herself while in prison.

904 N.E.2d 1262-65.

       Here, H.R. has been in the same relative placement (with his half-sister and her

husband) since he was six days old. In addition to having strong bonds with his foster

parents and with their twin four-year-olds, he has physical conditions that require special

attention. He was born prematurely and tested positive for meth at birth. He also suffered

from low body temperature and low blood sugar. He continues to suffer from delayed

speech. His sister/foster mother is a registered nurse, and his foster father is a dentist. They

are exceptionally qualified to tend to his special needs, and the sister/foster mother is

overseeing his in-home speech therapy. His placement is pre-adoptive, and his sister/foster

mother testified that she and her husband sought adoption and not merely guardianship over

H.R. because they wanted him to have “stability and “good role models in his life” and to be

“a contributing member of society.” Tr. at 120. The sister/foster mother emphasized that she

desires to adopt H.R. because of “my experience having [Father] as a father. I didn’t want

that for [H.R.] …. I didn’t have the stable father growing up and I wanted that for [H.R.]”.

Id. at 122. She also testified concerning an incident that occurred when she was twelve years

old in which she found drug paraphernalia in her father’s glove compartment and asked him

about it, and he yelled at her to stay out of there. Id. at 112.

       Moreover, both the guardian ad litem and the DCS case manager Joy Woolf

recommended termination and adoption. Woolf testified that termination would be in H.R.’s

best interests because H.R. “has lived with [the foster parents] from the day he was released


                                               12
from the hospital after his birth. That is the only family he knows. He is very bonded with

them. I’ve been to the home. I’m [sic] observed him with the [foster parents’] children and

[the foster parents] and that is his home.” Tr. at 30. Given the trial court’s discretion to

determine the credibility of witnesses, we cannot say that the trial court erred in giving

credence to the professional opinions regarding H.R.’s best interests. See In re A.K., 924

N.E.2d 212, 224 (Ind. Ct. App. 2010) (“the testimony of service providers may support a

finding that termination is in the child’s best interests.”).

       In sum, recent remedial efforts notwithstanding, Father clearly has a substance abuse

problem that has continued for many years. It negatively affected his parenting in the past

and does not bode well for his future prospects. His arguments concerning H.R.’s best

interests amount to invitations to reweigh evidence and assess witness credibility, which we

may not do. Based on the foregoing, we affirm the trial court’s decision to terminate Father’s

parental relationship with H.R.

       Affirmed.

NAJAM, J., concurs.

BAKER, J., concurs in result with opinion.




                                               13
                               IN THE
                    COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE                             )
INVOLUNTARY TERMINATION OF THE                   )
PARENT-CHILD RELATIONSHIP OF                     )
H.R. (Minor Child) and                           )
                                                 )
J.N. (Mother) and M.R. (Father),                 )
                                                 )
       Appellants-Respondents,                   )
                                                 )
              vs.                                )      No. 38A05-1305-JT-206
                                                 )
INDIANA DEPARTMENT OF CHILD                      )
SERVICES                                         )
                                                 )
       Appellee-Petitioner.                      )


                       APPEAL FROM THE JAY CIRCUIT COURT
                         The Honorable Brian D. Hutchison, Judge
                              Cause No. 38C01-1301-JT-1



BAKER, Judge, concurring in result,

       While I concur in the result, I do so with reservations. Although I agree with the

majority’s finding that sufficient evidence existed to support the trial court’s decision to

terminate the parental rights of Mother and Father, I find certain aspects of this matter

disconcerting. Mother and Father were allowed to pursue parenting and substance abuse


                                            14
classes, which they took part in with the aim of being reunited with their child. However,

their participation in and contemplation of these classes did not avail them of anything with

regard to their goal. It is one thing to terminate the parental rights of Mother and Father

based on the factors listed by the majority, but it is entirely different to allow Mother and

Father to work towards reunification, doing everything that is asked of them, and to then

terminate their parental rights regardless of their cooperation.

       While the majority correctly identified that, in terminating their parental rights, the

trial court considered factors other than Mother’s and Father’s incarceration, those factors all

seem to relate to the use or manufacture of methamphetamines. While they may not be

losing their parental rights due to their incarceration, it does seem that they may be losing

these rights due to the behavior for which they are now incarcerated. The purpose of

terminating parental rights is not to punish parents, but to protect children.           In Re

Termination of Parent-Child Relationship of D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004).

Here, there appears to be an element of punishment. I cannot find cause to overturn the trial

court’s judgment in this matter, but in light of Mother and Father’s compliance, the

termination of parental rights does not conform to my sense of justice.




                                              15